Citation Nr: 1706371	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased rating for polyarthralgia, currently rated 20 percent disabling. 

2.  Entitlement to an initial rating in excess of 20 percent for limitation of motion, thoracolumbar spine, associated with polyarthralgia. 

3.  Entitlement to an initial rating in excess of 20 percent for limitation of motion, right ankle, associated with polyarthralgia.

4.  Entitlement to an initial rating in excess of 20 percent for limitation of motion, left ankle, associated with polyarthralgia.

5.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, cervical spine, associated with polyarthralgia.

6.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right shoulder, associated with polyarthralgia.

7.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left shoulder, associated with polyarthralgia.

8.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right elbow, associated with polyarthralgia.

9.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left elbow, associated with polyarthralgia.

10.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right wrist, associated with polyarthralgia.

11.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left wrist, associated with polyarthralgia.

12.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right hip, associated with polyarthralgia.

13.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left hip, associated with polyarthralgia.

14.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right knee, associated with polyarthralgia.

15.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left knee, associated with polyarthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in relevant part, denied an increased rating for polyarthralgia.  The case was later certified to the Board by the RO in Roanoke, Virginia.

In August 2012 and November 2013 decisions, the Board remanded the appeal for further development. 

In a February 2014 rating decision, the Appeals Management Center (AMC) assigned a separate 20 percent rating for limitation of motion for the thoracolumbar spine and separate 10 percent ratings for limitation of motion of the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral hips, bilateral knees, and bilateral ankles, all effective October 30, 2006, the date of claim for an increased rating for polyarthralgia.  

In a November 2015 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.

The Board notes that the issue of entitlement to service connection for fibromyalgia on a secondary basis has been reasonably raised by the record.  However, this issue has not been previously adjudicated.  Therefore, it is being referred to the RO consistent with the rules governing the filing of claims.  

The issues of entitlement to increased initial ratings for limitation of motion of the back, neck and bilateral shoulders, elbows, wrists, hips, knees and ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's polyarthralgia is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5009, for arthritis, other types, which directs evaluation pursuant to Diagnostic Code 5002.

2.  The NOTE following Diagnostic Code 5002 prohibits the assignment of ratings based on both the active process and the chronic residuals.

3.  For the entire appeal period, the Veteran has been assigned separate compensable residual ratings for limitation of motion for her back, neck and bilateral shoulders, elbows, wrists, hips, knees and ankles as chronic residuals of her polyarthralgia.


CONCLUSIONS OF LAW

As a matter of law, the criteria for a rating in excess of 20 percent for polyarthralgia, as an active process, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5099-5009, 5002 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  For claim for increase, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of letters sent in December 2006 and October 2008.  

The Board acknowledges that the Veteran was provided with Vazquez notice after the initial unfavorable rating decision.  However, after the notice letters were provided to the Veteran, the claim was readjudicated in an April 2009 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in January 2012, April 2012, December 2013 and January 2016.  The Veteran was also afforded VA addendum opinions in August 2012, January 2016 and May 2016.  The Board finds that, when taken together, the examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's polyarthralgia in regards to an active process in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges that in Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."  However, as will be discussed below, the Veteran's disability is more properly rated under the chronic residuals of her polyarthralgia, which are being remanded below for compliance with Correia.  Thus, the Board finds that a remand for additional range of motion testing for the Veteran's polyarthralgia as an active process would only delay resolution of this appeal with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also finds that the RO has substantially complied with the August 2012, November 2013 and September 2015 remand directives which included obtaining outstanding treatment records, affording the Veteran new VA examinations and obtaining the Veteran's Social Security Administration (SSA) records.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating Polyarthralgia

In a January 1994 rating decision, the Veteran was granted service connection for polyarthralgia and assigned a 20 percent rating effective October 20, 1993.  The Veteran filed a claim for increase on October 30, 2006.  

The Veteran's polyarthralgia is rated by analogy under 38 C.F.R. § 4.71a, Code 5099-5009, for arthritis, other types.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).  The use of a "99" Code number indicates that the condition is not one specifically listed.  38 C.F.R. §§ 4.20, 4.27.  

Diagnostic code 5009 instructs that with the types of arthritis, diagnostic codes 5004 through 5009, rate the disability as rheumatoid arthritis.  The Board notes that rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, Code 5002.  

Under Diagnostic Code 5002, as an active process, the disability is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, Code 5002.  

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

As noted above, in the February 2014 rating decision, the AOJ assigned a separate 20 percent rating for limitation of motion for the thoracolumbar spine, a separate 20 percent rating for limitation of motion of the bilateral ankles and separate 10 percent ratings for limitation of motion of the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral hips and bilateral knees as chronic residuals of the Veteran's polyarthralgia, all effective October 30, 2006.  See Petitti v. McDonald, 27 Vet. App. 415 (2015).  The AOJ did not disturb the Veteran's 20 percent rating for polyarthralgia.  

The NOTE to Diagnostic Code 5002 instructs that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankyloses.  The higher rating should be assigned. 

Here, the combined rating for the Veteran's chronic residuals is 90 percent.  See 38 C.F.R. § 4.25 (2016).  Therefore, in order for the Veteran to receive a higher rating under Diagnostic Code 5002 for an active process, the Veteran must have symptoms that more closely approximate constitutional manifestations associated with active joint involvement that is totally incapacitating.  

However, the most probative evidence of record illustrates that the symptoms associated with the Veteran's polyarthralgia mainly include pain, stiffness and aching.  Additionally, the Veteran's anemia has been noted as related to her chronic kidney disease as illustrated by her VA problems list.  Her symptoms of fatigue and sleep disturbances have been shown to be due to her fibromyalgia as shown by the December 2013 VA examination.  Additionally, the December 2013 VA examination specifically found that the Veteran did not have constitutional manifestations associated with active joint involvement that is totally incapacitating.  Therefore, the Board finds that a 100 percent rating under diagnostic code 5002 is not warranted.  

The Board finds no reasonable basis for the AOJ to have continued an award of a separate 20 percent rating for polyarthralgia, as "an active process" under Diagnostic Code 5002, as such a rating is specifically prohibited under the NOTE to that diagnostic ode.  However, the Board does not in this decision attempt to discuss the propriety of the rating action that continued the separate 20 percent rating for polyarthralgia, nor does the Board request that the same rating action be revised or amended by the AOJ.  By this decision, the Board is only required to decide the question of whether a rating higher than 20 percent is warranted for polyarthralgia.  Accordingly, applying the provisions of hyphenated Diagnostic Code 5099-5009, which directs evaluation pursuant to the criteria of Diagnostic Code 5002, the Board concludes that a rating higher than 20 percent for polyarthralgia as "an active process" is not warranted.  In view of the foregoing, the Veteran's appeal of this discrete issue must be denied.


ORDER

Entitlement rating in excess of 20 percent for polyarthralgia, as an active process, is denied


REMAND

As noted above, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."  Here, the VA examinations addressing the Veteran's chronic residuals do not meet such criteria.  Therefore, a remand is necessary to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated December 2015 to the present.

3. Then, schedule the Veteran for a VA examination to determine the severity of her limitation of motion of the back and neck.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also note whether the low back disability or cervical spine disability results in incapacitating episodes, and indicate the total duration of any episodes. 

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Then, schedule the Veteran for a VA examination to determine the severity of her limitation of motion of the bilateral shoulders, elbows and wrists.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Then, schedule the Veteran for a VA examination to determine the severity of her limitation of motion of the bilateral hips, knees and ankles.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


